UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-1846


CHARLES DAVID SEGUNDO BRUNAL; SANDRA MARGARITA FERNANDEZ;
CARLOS ANDREA BRUNAL; CAROLINA MARIA BRUNAL,

                Petitioners,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of Orders of the Board of Immigration
Appeals.


Submitted:   March 20, 2009                  Decided:   April 29, 2009


Before NIEMEYER, TRAXLER, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Christine Lockhart Poarch, THE POARCH LAW FIRM, PC, Salem,
Virginia, for Petitioners.       Gregory G. Katsas, Assistant
Attorney General, Carol Federighi, Senior Litigation Counsel,
Andrew B. Insenga, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Charles        David     Segundo      Brunal      (“Brunal”),         the    lead

Petitioner, and his wife, Sandra Margarita Fernandez, and his

children, Carlos and Carolina Brunal, are natives and citizens

of Columbia.       They petition for review of orders of the Board of

Immigration Appeals (“Board”) dismissing their appeal from the

immigration judge’s order denying their applications for asylum,

withholding    of       removal     and   withholding         under     the     Convention

Against   Torture,        denying     their     motion       to    reopen,      and    after

remand from this court, affirming the prior orders.                           We deny the

petition for review.

           The      INA    authorizes      the    Attorney         General      to     confer

asylum on any refugee.            8 U.S.C. § 1158(a) (2006).               It defines a

refugee as a person unwilling or unable to return to his native

country   “because        of   persecution        or    a    well-founded         fear    of

persecution        on     account     of       race,        religion,      nationality,

membership in a particular social group, or political opinion.”

8 U.S.C. § 1101(a)(42)(A) (2006).                      “Persecution involves the

infliction    or    threat     of    death,      torture,         or   injury    to    one’s

person or freedom, on account of one of the enumerated grounds.

. . .”       Li v. Gonzales, 405 F.3d 171, 177 (4th Cir. 2005)

(internal quotation marks and citations omitted).

           An alien “bear[s] the burden of proving eligibility

for asylum,” Naizgi v. Gonzales, 455 F.3d 484, 486 (4th Cir.

                                           2
2006);    see       8    C.F.R.   §   1208.13(a)      (2008),      and    can       establish

refugee status based on past persecution in his native country

on account of a protected ground.                         8 C.F.R. § 1208.13(b)(1)

(2008).       “An applicant who demonstrates that he was the subject

of past persecution is presumed to have a well-founded fear of

persecution.”            Ngarurih v. Ashcroft, 371 F.3d 182, 187 (4th Cir.

2004).        This presumption can be rebutted on a finding of a

fundamental change of circumstances so that the alien no longer

has a well-founded fear, or a finding that the alien could avoid

persecution         by    relocating    within      the    country   of       removal.       8

C.F.R.    §    1208.13(b)(1)(i)(A),            (B).        “The    Service         bears   the

burden of proof for rebutting the presumption.”                                Naizgi, 455

F.3d at 486.

              Without       regard     to    past     persecution,        an       alien   can

establish      a    well-founded       fear    of     persecution        on    a    protected

ground.        Ngarurih,      371     F.3d    at    187.     The    well-founded           fear

standard contains both a subjective and an objective component.

The objective element requires a showing of specific, concrete

facts that would lead a reasonable person in like circumstances

to fear persecution.              Gandziami-Mickhou v. Gonzales, 445 F.3d

351, 353 (4th Cir. 2006).               “The subjective component can be met

through       the       presentation    of     candid,      credible,         and     sincere

testimony demonstrating a genuine fear of persecution . . . .

[It] must have some basis in the reality of the circumstances

                                              3
and be validated with specific, concrete facts . . . and it

cannot be mere irrational apprehension.”                      Li, 405 F.3d at 176

(internal quotation marks and citations omitted).

             To establish eligibility for withholding of removal,

an alien must show a clear probability that, if he was removed

to his native country, his “life or freedom would be threatened”

on a protected ground.             8 U.S.C. § 1231(b)(3)(A) (2006); see

Camara v. Ashcroft, 378 F.3d 361, 370 (4th Cir. 2004).                        A “clear

probability” means that it is more likely than not that the

alien would be subject to persecution.                     INS v. Stevic, 467 U.S.

407, 429-30 (1984).

             A   determination     regarding         eligibility      for   asylum     or

withholding of removal is affirmed if supported by substantial

evidence on the record considered as a whole.                         INS v. Elias-

Zacarias, 502 U.S. 478, 481 (1992).                  Administrative findings of

fact, including findings on credibility, are conclusive unless

any reasonable adjudicator would be compelled to decide to the

contrary.        8 U.S.C. § 1252(b)(4)(B) (2006).                  Legal issues are

reviewed de novo, “affording appropriate deference to the BIA’s

interpretation       of    the    INA   and     any       attendant    regulations.”

Lin v. Mukasey, 517 F.3d 685, 691-92 (4th Cir. 2008).                              This

court   will     reverse    the   Board       only    if    “the   evidence    .   .    .

presented was so compelling that no reasonable factfinder could

fail    to   find   the    requisite      fear       of    persecution.”        Elias-

                                          4
Zacarias, 502 U.S. at 483-84; see Rusu v. INS, 296 F.3d 316, 325

n.14 (4th Cir. 2002).

            We find substantial evidence supports the finding that

Brunal failed to show past persecution, that Brunal did not have

a   well-founded   fear    of   persecution       based     on    his    political

opinion, having a political opinion imputed to him or on account

of any membership in a particular social group, or that it was

not more likely than not he will be tortured if he returned to

Columbia.

            Accordingly,   we   deny       the   petition   for     review.      We

dispense    with   oral    argument    because       the    facts       and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 PETITION DENIED




                                       5